--------------------------------------------------------------------------------

Exhibit (10)(a)(5)

AMENDED AND RESTATED


EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement, effective as of January 1, 2008
(this "Agreement"), is between PATRIOT NATIONAL BANK, a national banking
association with headquarters located in Stamford, Connecticut (the "Bank"),
PATRIOT NATIONAL BANCORP, INC., a Connecticut corporation ("Bancorp") and Robert
F. O'Connell of Walpole, Massachusetts (the "Executive").


RECITALS


WHEREAS, the Executive and the Bank entered into the amended and restated
Employment Agreement dated as of February 19, 2004 (the "Employment Agreement")
and the Executive and the Bank desire to modify certain provisions of the
Original Employment Agreement and to amend and restate such agreement in its
entirety as set forth herein;


WHEREAS, the Executive and the Bank desire that the Executive be employed by the
Bank as Chief Financial Officer and Senior Executive Vice President. The
Executive and the Bank desire to enter into this Employment Agreement with
Executive for several primary reasons: (1) to provide Executive with job
security, particularly in the event that the Bank experiences a
change-of-control; (2) to provide further incentive to Executive in the
discharge of his responsibilities to the Bank; and (3) to define Executive's
duties and terms of employment;


WHEREAS, the Bank and Executive contemplate that the Bank will: (i) disclose to
Executive information concerning the Bank's business affairs, including certain
confidential information; and (ii) assist Executive in establishing goodwill and
rapport with certain customers of the Bank. The use by Executive of this
information, goodwill and rapport in competing with or in aiding others in
competing with the Bank would have a detrimental effect on future profitable
operations of the Bank.


NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter described, the parties hereby amend and restate the Original
Employment Agreement in its entirety and agree as follows:


1.           Term of Employment.  The Bank agrees to employ Executive, and
Executive agrees to accept employment with the Bank for a term commencing as of
the date hereof and continuing until December 31, 2010, unless sooner terminated
as provided in this Agreement (the "Employment Period"). The Bank further agrees
to participate in discussions with Executive promptly following the second
anniversary of the date hereof for the purpose of determining whether a further
extension to this Agreement is acceptable to the parties hereto, it being
understood that neither party shall have any binding obligation to further
extend the Employment Period, provided however that in all events, the Executive
shall be required to and hereby agrees to provide the Bank with not less than
six months prior written notice in the event the Executive determines not to
seek an extension of the Employment Period or otherwise determines to terminate
his employment with the Bank.  In the event the Bank does not provide the
Executive with 12 months notice prior to informing him of the decision by the
bank not to renew his

--------------------------------------------------------------------------------


employment contract, the Executive will be entitled to a severance payment equal
to 12 months salary at the Executive’s current rate of salary.


2.           Duties.


(a)           During the Employment Period, Executive shall perform the duties
and exercise the powers relating to the office of Chief Financial Officer and
Senior Executive Vice President, including all duties assigned to Executive by
the Chief Executive Officer of the Bank. All duties assigned shall be consistent
with the customary duties of the above-described offices at a national bank.


(b)           During the Employment Period, Executive shall devote his entire
business time, best efforts and ability to the business of the Bank, shall
faithfully and diligently perform his duties, shall comply in all material
respects with the overall policies established by the Board of Directors of the
Bank and shall do all that is reasonably in his power to promote, develop and
extend the business of the Bank. Notwithstanding the foregoing, it is understood
that the Executive shall be permitted to continue to serve on various civic and
non-profit organizations approved by the Bank.


3.           Compensation and Benefits.


(a)           Base Salary. The Bank shall pay Executive as compensation for his
services during the Employment Period an annual base salary of Two Hundred Fifty
Thousand ($250,000.00) Dollars for the period ending on December 31, 2008 (the
"Base Salary"). Salary payments shall be made in equal installments consistent
with the Bank's standard payroll practices for its officers. The Base Salary
shall be reviewed by the Board of Directors each year during the Employment
Period and set by the Board of Directors in an amount not less than the stated
contract salary; any increase in Base Salary in excess of the stated contract
may take the form of a contingent increase based upon the achievement of
articulated personal or corporate goals, or both, at the discretion of the Board
of Directors. If, for any calendar year commencing on or after 2007, Executive's
total compensation is not increased from the prior calendar year by at least the
average of the increase in total compensation in such year for all officers of
the Bank at the vice president level and above, then Executive shall have the
right, by notice in writing to the Bank within thirty (30) days after such
compensation increases are determined, to terminate this Agreement as of the
date which is six months after the date of such notice, provided that in such
event, Executive shall be bound by the provisions of Section 6 herein but only
for a period of ninety (90) days instead of one year.


(b)           Expenses. Upon submission of appropriate invoices or vouchers, the
Bank shall pay or reimburse Executive for all reasonable expenses incurred by
him in the performance of his duties under this Agreement in furthering the
business, and in keeping with the policies, of the Bank.


(c)           Vacation. Executive shall be entitled to four (4) weeks paid
vacation each contract year, to be taken each year at a time or times as shall
be mutually agreed upon by the Bank and Executive and consistent with applicable
regulatory requirements. If Executive fails to use all of his vacation time
during a particular calendar year, the unused portion shall not be carried over
to
2

--------------------------------------------------------------------------------


the subsequent year, unless approved in writing by the Chief Executive Officer
or the Chairman of the Board of the Directors.


(d)           Cash Incentive Compensation. The Board of Directors, in its sole
discretion, may authorize the payment of special cash incentive compensation to
Executive from time to time in excess of the amount stated in any documented
regular cash incentive plans. Any such special payment of incentive compensation
will not set a precedent requiring or suggesting that similar incentive
compensation will be paid in the future. The Bank's Board of Directors will
consider the adoption of documented regular cash incentive compensation plans
whereby the Executive would receive specific cash compensation for the
achievement of articulated goals as determined by the Board of Directors. Any
such regular cash incentive compensation shall be separate and apart from any
special cash incentive compensation.


(e)           Insurance Policies.


(i)            Term Life Insurance. During the Employment Period, Bank shall
provide term life insurance coverage for Executive in such form and amount as is
not less favorable than that coverage provided by the Bank to other Bank
employees from time to time generally.


(ii)            Disability Insurance. During the Employment period, Bank shall
provide Executive with disability insurance coverage in such form and amount
consistent with that provided to other Bank employees generally.


(f)           Benefits. During the Employment Period, Executive shall be
entitled to and shall be included under the same rules or restrictions in any
employee welfare and retirement plan or program of the Bank available generally
to its employees and/or officers including, without limitation, plans for
hospital services, medical services benefits, sick pay, dental and other health
plans.


(g)           Stock Plans. During the Employment Period, Executive may be
included in any stock incentive, stock option, or stock compensation plan as the
Board of Directors of the Bank may determine. Such plans may be documented by
the Board of Directors and the Executive from time to time.


4.           Disability. If during any period in which Executive shall have
continued to perform his duties as an employee of the Bank, Executive shall
incur a total or partial disability (as defined in subsection (d) below), then
until the earlier of (a) 180 days after the date such disability is incurred, or
(b) the expiration of the term of the Employment Period (either shall be termed
the "Disability Period"), the Bank shall pay Executive during the Disability
Period on the basis of his then-regular salary (any payments that Executive does
or would otherwise receive pursuant to the Bank's; disability coverage for
employees generally for this period of disability shall be set off against these
payments).


(a)           If Executive's total disability shall terminate prior to the
expiration of the Employment Period, then Executive shall return to full and
active employment with the Bank under the terms of this Agreement; provided that
if he shall again become disabled within a period of three (3) months after such
return, other than by reason of an event which is not
3

--------------------------------------------------------------------------------


causatively related to his original disability, then Executive shall be deemed
to have been continuously disabled from the date he incurred his original
disability;


(b)           In the event Executive shall incur a partial disability (as
defined in (d) below), then during the period of the partial disability, the
compensation to be paid to him in consideration of his services to the Bank
shall be equitably adjusted to reflect the time that he is able to devote to the
affairs of and the value of the service he is able to impart to the Bank;
provided, however, that during the Disability Period, the compensation shall not
be less than Executive would have received under this Section 4 had he been
totally rather that partially disabled (this is to say, he shall receive his
then-regular salary for that Disability Period);


(c)           Payments to Executive under this Section 4 shall be reduced by the
amounts, if any, as may be payable to him by reason of his disability under
policies of insurance maintained and/or paid for by the Bank;


(d)           As used in this Agreement, the term "total disability" shall mean
a disability such that, for physical or mental reasons, Executive is unable to
perform substantially his obligations hereunder for the reasonably foreseeable
future (not less than 90 days), as determined by the Bank's Board of Directors
after considering competent medical evidence. As used in this Agreement, the
term "partial disability" shall mean a disability, other than a total
disability, such that, for physical or mental reasons, Executive is unable to
perform a material portion of his usual duties at the Bank on a full-time basis
as determined by the Bank's Board of Directors after considering competent
evidence.


5.           Termination.


(a)           Termination by Death. If Executive dies during the Employment
Period, the Bank's obligations under this Agreement shall terminate immediately
and Executive's estate shall be entitled to all arrearages of salary and
expenses but shall not be entitled to further compensation.


(b)           Termination With or Without Cause. This Agreement and Executive's
employment with the Bank may be terminated for cause at any time upon notice
from the Bank to Executive, which notice shall set forth the facts on which the
termination is based. Upon termination, Executive shall be entitled to all
arrearages of salary and expenses, but shall not be entitled to further
compensation or benefits.


As used in this Agreement, and without limitation, "cause" shall include: (i)
Executive's conviction by any trial court of any crime involving fraud,
embezzlement, theft or dishonesty; (ii) serious willful misconduct by Executive,
including personal dishonesty in connection with Bank business or customers or
the breach of a fiduciary duty to the Bank or its customers; (iii) the total
disability of Executive, as defined in Section 4 above; (iv) any material breach
by Executive of this Agreement; or (v) if the Bank's regulatory authorities
issue an order removing Executive from his positions at the Bank, or if such
regulatory authorities inform the Directors that continuation of Executive in
his position at the Bank would constitute an unsafe and unsound banking
practice.

4

--------------------------------------------------------------------------------


Executive's employment may be terminated by the Bank without cause at any time,
provided that, in such event, Bank shall pay Executive, in one lump-sum payment
within thirty (30) days after such termination, an amount equal to the higher of
the following: (i) that amount which is equal to the aggregate amount of salary
payments that would be made to Executive for the remainder of the Employment
Period, calculated at the Executive's then annual Base Salary; or (ii) that
amount which is equal to one year (12 months) Base Salary, calculated at
Executive’s then Base Salary, whichever is greater.


In addition, if Executive is terminated without cause, the Bank shall either
continue to carry Executive at no additional cost to him under the Bank's
employee hospital, medical services, dental and other health plans for the
remainder of the Employment Period, or, if he is not eligible for continued
coverage under such plans, pay the cost of similar coverage for Executive
pursuant to COBRA or similar private insurance plans offering comparable
coverage.


In addition to the foregoing, in the event that Executive's employment is
terminated by the Bank without cause following the occurrence of a "Change of
Control" as defined in that certain Amended and Restated Senior Management
Change of Control Agreement dated as of January 1, 2007 between the Executive
and the Bank (the "Change of Control Agreement"), the Executive shall be
entitled to receive the higher of (i) the payment amount calculated pursuant to
the third paragraph of this Section 5(b), or (ii) the amount payable pursuant to
the Change of Control Agreement, but the Executive shall not be entitled to
receive both of the aforesaid payment amounts.


(c)           Immediate Cessation of Employment. In the event Executive's
employment terminates pursuant to subparagraph (b), the Bank may further direct
Executive to cease immediately his activities on behalf of the Bank and to
discontinue using any of the Bank's facilities.


(d)           Survival. Anything in this Agreement to the contrary
notwithstanding the provisions of Sections 6, 7, 8, 9, and 10 shall survive the
termination of Executive's employment with the bank.


6.           Non-Competition Agreement.


(a)           Executive absolutely and unconditionally covenants and agrees with
the Bank that, from the period commencing on the date of this Agreement and
continuing for a period of one (1) year following the termination of his
employment as provided for in this Agreement, Executive will not, anywhere in
the Restricted Area (as defined in subparagraph (b) below), either directly or
indirectly, solely or jointly with any person or persons (a "Competitor"), as an
employee, consultant, or advisor (whether or not engaged in business for
profit), or an individual proprietor, partner, shareholder (provided that share
ownership of less than 5% of the share voting power shall be permitted),
director, officer, joint venturer, investor (provided that such investment will
not be a violation if it is limited to less than 5% of the ownership of such
entity), lender, or in any other capacity, compete with the business of the Bank
(i) as conducted as of the date of execution of this Agreement; or (ii) as
conducted during the Employment Period; or (iii) as conducted as of the end of
the Employment Period or (iv) as proposed to be conducted by the Bank as of the
end of the Employment Period (collectively, the "Business"). Notwithstanding the
foregoing, the provisions of this Section 6 (a) shall not apply in the event
that (i) the Executive's
5

--------------------------------------------------------------------------------


employment is terminated by the Bank other than for cause during the last six
months of the Employment Period or (ii) the Executive is employed by the Bank
for the entire three (3) year term hereof and the Bank then determines not to
further renew or extend this Agreement on substantially similar terms. In either
of the foregoing events, however, the terms of Sections 7 and 8 hereof shall
continue to be binding upon the Executive.


(b)           As used in this Section 6: (i) the term "compete" shall mean
engaging, participating, or being involved in any respect in the business of
banking, or furnishing any aid, assistance or service of any kind to any person
in connection with, the Business and shall include, without limitation, being
employed by any banking institution which has a branch or other place of
business in the Restricted Area; (ii) the term "Restricted Area" shall mean
Greenwich, Stamford, Darien, New Canaan, Norwalk, Westport and any other town or
city in which the Bank has an office or a branch as of the time of the
termination of employment.


(c)           If a Court or arbitration panel concludes through appropriate
proceedings that Executive has breached the covenant set forth in this Section,
the term of the covenant shall be extended to a term equal to the period for
which Executive is determined to have breached the covenant.


7.           Covenant Not to Disclose. Executive agrees that, by virtue of the
performance of the normal duties of his position with the Bank and by virtue of
the relationship of trust and confidence between Executive and the Bank, he
possesses and will possess certain data and knowledge of operations of the Bank
which are proprietary in nature and confidential.  Executive covenants and
agrees that he will not, at any time, whether during the term of this Agreement
or otherwise, reveal, divulge or make known to any person (other than the Bank)
or use for his own account, any confidential or proprietary record, data, trade
secret, price policy, rate structure, personnel policy, method or practice of
obtaining or doing business by the Bank, or any other confidential or
proprietary information whatever (the "Confidential Information"), whether or
not obtained with the knowledge and permission of the Bank and whether or not
developed, devised or otherwise created in whole or in part by his efforts.
Executive further covenants and agrees that he shall retain all such knowledge
and information which he shall acquire or develop respecting such Confidential
Information in trust for the sole benefit of the Bank and its successors and
assigns.


8.           Non-Interference Covenant. Executive covenants and agrees that he
will not, for a period of one (1) year following the termination of this
Agreement, directly or indirectly, for whatever reason, whether for his own
account or for the account of any other person, firm, corporation or other
organization: (i) solicit, employ, or otherwise interfere with any of the Bank's
contracts or relationships with any employee, officer, director or any
independent contractor who is employed by or associated with the Bank at the
time of termination of this Agreement; or (ii) actively solicit, or cause to be
solicited or otherwise actively interfere with any of the Bank's contracts or
relationships with any independent contractor, customer, client or supplier of
the Bank. It shall not constitute a violation of this Section 8 if customers,
clients or employees follow Executive to his new place of employment without any
independent solicitation on the part of Executive (or caused by Executive) or if
such customers or clients respond to any mass advertising solicitation conducted
independently by Executive's new employer without input from Executive.

6

--------------------------------------------------------------------------------


9.           Business Materials and Property Disclosure. All written materials,
records, and documents made by Executive or coming into his possession
concerning the business or affairs of the Bank shall be the sole property of the
Bank and, upon termination of his employment with the Bank, Executive shall
deliver the same to the Bank and shall retain no copies. Executive shall also
return to the Bank all other property in his possession owned by the Bank upon
termination of his employment.


10.           Breach by Executive. It is expressly understood, acknowledged and
agreed by Executive that: (i) the restrictions contained in Sections 6, 7, 8,
and 9 of this Agreement represent a reasonable and necessary protection of the
legitimate interests of the Bank and that his failure to observe and comply with
his covenants and agreements in those Sections will cause irreparable harm to
the Bank; (ii) it is and will continue to be difficult to ascertain the nature,
scope and extent of the harm; and (iii) a remedy at law for such failure by
Executive will be inadequate. Accordingly, it is the intention of the parties
that, in addition to any other rights and remedies which the Bank may have in
the event of any breach of said Sections, the Bank shall be entitled, and is
expressly and irrevocably authorized by Executive, to demand and obtain specific
performance, including without limitation, temporary and permanent injunctive
relief, and all other appropriate equitable relief against Executive in order to
enforce against Executive, or in order to prevent any breach or any threatened
breach by Executive, of the covenants and agreements contained in those
Sections.


11.           Regulatory Restrictions. Notwithstanding any provision to the
contrary in this Agreement, the Bank shall not be required under this Agreement
to continue Executive in his position(s) at the Bank, or to make any payments to
Executive, if the regulatory authorities having jurisdiction over the Bank order
the Executive's removal from the Bank, or if such regulations determine that any
payment wold constitute an illegal "excess parachute" payment under 12 U.S.C.
Section 1828(k) and regulations promulgated thereunder, or an "unsafe or unsound
banking practice" pursuant to 12 U.S.C. Section 1818(b).


12.           Arbitration. Any dispute whatsoever relating to the
interpretation, validity or performance of this Agreement, or any other dispute
arising out of this Agreement which cannot be resolved by any party upon thirty
(30) days' written notice to the other party shall be settled by arbitration in
the City of Stamford, Connecticut, in accordance with the rules then prevailing
of the American Arbitration Association, and the judgment upon the award
rendered by the arbitrators may be entered in any court of competent
jurisdiction. It is the purpose of this Agreement, and the intent of the parties
hereto to make the submission to arbitration of any dispute or controversy
arising out of this Agreement, as set forth hereinabove, an express condition
precedent to any legal or equitable action or proceeding of any nature
whatsoever.


7

--------------------------------------------------------------------------------


13.           General Provisions:


(a)           All notices required by this Agreement shall be in writing and
shall be sufficiently given if delivered or mailed by registered or certified
mail, return receipt requested, to the parties at their respective addresses set
forth below. Any party may specify a different address by written notice to the
other, in accordance with this Section. All notices shall be deemed to have been
given as of the date so delivered or mailed.


To the Bank:


900 Bedford Street
Stamford, CT
Attention:  Chairman of the Board of Directors


To Executive:


Robert F. O'Connell


(b)           Except insofar as Executive may be subject to general policies
adopted by the Bank from time to time, this Agreement contains the entire
agreement between the parties, and there are no other representations,
warranties, conditions or agreements relating to the subject matter of this
Agreement.


(c)           The waiver by any party of any breach or default of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.


(d)           This Agreement may not be changed orally but only by an agreement
in writing duly executed on behalf of the party against which enforcement of any
waiver, change, modification, consent or discharge is sought.


(e)           This Agreement shall be binding upon and inure to the benefit of
the Bank and Executive and their respective successors, assigns, heirs and legal
representatives. Insofar as Executive is concerned, this Agreement is personal
and Executive's duties under it shall not be assigned by Executive.


(f)           Each of the parties agrees to execute all further instruments and
documents and to take all further action as the other party may reasonably
request in order to effectuate the terms and purposes of this Agreement.


(g)           This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one and the same instrument.


(h)           This Agreement shall be construed pursuant to and in accordance
with the laws of the State of Connecticut.


(i)           Wherever used in this Agreement, the masculine, feminine and
neuter pronouns shall be fully interchangeable, and the singular shall include
the plural where the context so requires and vice versa.

8

--------------------------------------------------------------------------------


(j)           If any term or provision of this Agreement is held or deemed to be
invalid or unenforceable, in whole or in part, by a court of competent
jurisdiction, such term of provision shall be ineffective to the extent of such
invalidity or unenforceability without rendering invalid or unenforceable the
remaining terms and provisions of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.





 
PATRIOT NATIONAL BANK
         
By:  _______________________________
 
Chairman of Board of Directors
             
PATRIOT NATIONAL BANCORP, INC.
         
By: _______________________________
 
Robert F. O'Connell
 
Executive



9


--------------------------------------------------------------------------------

 
 